Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2021

                                      No. 04-21-00285-CV

                                 Alma Maldonado GONZALEZ,
                                          Appellant

                                                 v.

                                       VANTAGE BANK,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-23070
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

       Appellant filed a notice of appeal stating her intention to appeal the trial court’s June 15,
2021 Final Summary Judgment. Subsequently, the clerk’s record was filed but it does not
contain a final judgment signed by the trial court.
       Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that
generally “an appeal may be taken only from a final judgment”).
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court